Elliott, C. J.
The appellant was one .of several parties to proceedings supplemental to execution, and joined with his co-parties in a plea in abatement, alleging that there was another action pending at the time these proceedings were commenced. To the plea in abatement the appellee responded, admitting that such an action was pending, and averring that it was dismissed on the first day of the term. This response to the plea was probably insufficient, inasmuch as the pend-ency of the former action at the time these proceedings were commenced was a sufficient ground for a plea in abatement. Lee v. Hefley, 21 Ind. 98. But we do not think the appellant is in a situation to make available the error in holding the reply to the plea good, as the exception was a joint one, as was the plea, and he alone appeals and assigns error, not *81making his co-parties in the court below parties to the appeal.
Filed April 1, 1892.
Where several persons are made parties to a proceeding supplemental to execution there is no right to separate trials.
A special finding was not requested, nor is there a special finding in the record, so that there is no foundation for the appellant’s complaint that the court erred in not specifically finding a designated fact. If it were conceded that the reason stated is one known to the law, there is no foundation for it.
We can not disturb the finding upon the evidence.
Judgment affirmed.